
	
		III
		110th CONGRESS
		1st Session
		S. RES. 329
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Southern Illinois University
		  Edwardsville as it celebrates its 50th anniversary.
	
	
		Whereas Southern Illinois University Edwardsville (SIUE)
			 will celebrate its 50th anniversary with a year-long celebration, beginning
			 September 24, 2007;
		Whereas SIUE has grown from 1,776 students to nearly
			 13,500 students from 101 Illinois counties, 43 other States, and 46
			 Nations;
		Whereas SIUE has conferred more than 90,000 degrees in its
			 history and has more than 75,000 alumni;
		Whereas the SIUE School of Dental Medicine is rated among
			 the top dental schools in the Nation and provides more than $50,000 in free
			 oral health care to children annually through Give Kids a Smile Day;
		Whereas the SIUE East St. Louis Center is dedicated to
			 improving the lives of families and individuals in East St. Louis and
			 surrounding urban communities;
		Whereas the University finished 4th nationally in the
			 United States Sports Academy Directors' Cup among National Collegiate Athletic
			 Association Division II schools in 2006;
		Whereas SIUE contributes roughly $356,000,000 to the
			 regional economy, and more than 37,000 alumni live in the region and contribute
			 to the economy;
		Whereas SIUE is the home of University Park, an applied
			 research and technology park located on the SIUE campus that is home to the
			 National Corn-to-Ethanol Research Center and the Biotechnology Laboratory
			 Incubator: Now, therefore, be it
		
	
		That the Senate congratulates
			 Southern Illinois University Edwardsville (SIUE) on its 50th anniversary, and
			 wishes SIUE success in its continued service to the Nation as a center of
			 educational advancement in Southern Illinois.
		
